DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed June 23, 2021.  Currently, claims 1–20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “obtaining, based on the received information, measurements associated with one or more metrics categories for at least one service of the one or more services”; “applying the obtained measurements to a plurality of score models to obtain a plurality of individual service scores, each individual service score of the plurality of individual service scores corresponding to a different score model”; “combining at least a portion of the plurality of individual service scores to generate an overall service score”; and “generating at least one service performance report for the at least one service.”
The limitations above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial business relations because the elements describe a process for evaluating and reporting performance of a service.  Additionally, the “obtaining”, “applying”, and “combining” elements recite mathematical concepts because the elements, when considered in view of Applicant’s Specification, describe mathematical calculations and relationships.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 10 and 19 include substantially similar limitations to those included with respect to claim 1.  As a result, claims 10 and 19 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–9, 11–18, and 20 further describe the process for evaluating and reporting performance of a service and recite certain methods of organizing human activity and/or mathematical concepts for the same reasons as stated above with respect to claim 1.  As a result, claims 2–9, 11–18, and 20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a step for receiving information.  When considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the step for receiving information is an insignificant extrasolution activity to the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 10 and 19 include substantially similar limitations to those included with respect to claim 1.  Although claim 10 additionally includes an enterprise system and a server and claim 19 additionally includes a computer-based tool including non-transitory computer readable media having stored thereon computer code which, when executed by a processor, causes a computing device to perform operations, when considered in view of the claims as a whole, the additional computing elements do not integrate the abstract idea into a practical application because the computing elements are generic computing components that are merely used as a tool to perform the recited abstract idea.  As a result, claims 10 and 19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–9, 11–18, and 20 do not include any additional elements beyond those included with respect to claims 1, 10, and 19.  As a result, claims 2–9, 11–18, and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a step for receiving information.  The additional element does not amount to significantly more than the abstract idea because the step for receiving information is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which identifies “receiving” data as a well-understood, routine, and conventional computer function.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 10 and 19 include substantially similar limitations to those included with respect to claim 1.  Although claim 10 additionally includes an enterprise system and a server and claim 19 additionally includes a computer-based tool including non-transitory computer readable media having stored thereon computer code which, when executed by a processor, causes a computing device to perform operations, the additional computing elements do not amount to significantly more than the abstract idea because the computing elements are generic computing components that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 10 and 19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–9, 11–18, and 20 do not include any additional elements beyond those included with respect to claims 1, 10, and 19.  As a result, claims 2–9, 11–18, and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (U.S. 2005/0154635) in view of BINGHAM et al. (U.S. 2017/0255711).
Claims 1, 10, and 19:  Wright discloses a method of evaluating performance of a service, comprising: 
one or more services deployed within a system, the one or more services related to each other (See paragraph 53, wherein related services are disclosed); 
obtaining, based on the received information, measurements associated with one or more metrics categories for at least one service of the one or more services (See paragraphs 33 and 46, wherein performance data is obtained, and wherein performance data is associated with indicator goal categories); 
applying the obtained measurements to a plurality of score models to obtain a plurality of individual service scores, each individual service score of the plurality of individual service scores corresponding to a different score model (See paragraphs 33, 38, and 68, wherein individual indicators are calculated by applying associated business rules/data modeling to the obtained performance data); 
combining at least a portion of the plurality of individual service scores to generate an overall service score (See FIG. 14 and paragraph 66, wherein a composite performance score is calculated by calculating a weighted average of various indicators); and 
generating at least one service performance report for the at least one service (See FIG. 11–14 and paragraphs 63–66, wherein performance reports are disclosed).  Wright does not expressly disclose the remaining claim elements.
Bingham discloses receiving information related to a plurality of events associated with one or more services deployed within a system, the one or more services related to each other (See paragraphs 84–85, in view of paragraphs 6–8, wherein activity data related to component events is monitored).
Wright discloses a system directed to assessing and tracking operational performance.  Bingham similarly discloses a system directed to processing performance data in an IT environment.  Each reference discloses a system directed to monitoring and analyzing operational performance.  The technique of receiving information related to events is applicable to the system of Wright as they each share characteristics and capabilities; namely, they are directed to managing operational performance.
One of ordinary skill in the art would have recognized that applying the known technique of Bingham would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Bingham to the teachings of Wright would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate operational performance management into similar systems.  Further, applying event-related information to Wright would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 10, Wright discloses a server configured to perform operations (See paragraph 32); and with respect to claim 19, Bingham discloses a computer-based tool including non-transitory computer readable media having stored thereon computer code which, when executed by a processor, causes a computing device to perform operations (See paragraphs 236–237 and 239–240).
Claims 2 and 11:  Wright discloses the method of claim 1, wherein applying the obtained measurements to the plurality of score models to obtain the plurality of individual service scores includes: comparing a score of the obtained scores against a target performance; and determining an individual service status associated with the score based on the comparing, wherein the individual service status is based on a range within which the score falls with respect to the target performance (See FIG. 14, FIG. 16, and paragraphs 65 and 67, wherein scores are compared to target performance ranges, and wherein indicator status is based on associated ranges).  Wright does not expressly disclose the remaining claim elements.
Bingham discloses comparing a measurement of the obtained measurements against a target performance; and determining an individual service score associated with the measurement based on the comparing, wherein the individual service score is based on a range within which the measurement falls with respect to the target performance (See paragraphs 98 and 142, wherein obtained metrics are compared to target performance states, and wherein color-based scores are determined based on the comparison).
One of ordinary skill in the art would have recognized that applying the known technique of Bingham would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 3 and 12:  Wright discloses the method of claim 2, wherein the individual service state is obtained from a score matrix that associates service state to the range within which the score falls with respect to the target performance (See FIG. 14 and FIG. 16, wherein status rank scores are determined according to matrix target score ranges).  Wright does not expressly disclose the remaining claim elements.
Bingham discloses wherein the individual service score is obtained from a score chart that associates service scores to the range within which the measurement falls with respect to the target performance (See paragraphs 98 and 142, wherein obtained metrics are compared to target performance states, and wherein color-based scores are determined based on the comparison).
One of ordinary skill in the art would have recognized that applying the known technique of Bingham would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 4 and 13:  Wright does not expressly disclose the elements of claim 5.
Bingham discloses wherein the plurality of events includes one or more of an outage, an incident, a problem, a configuration change, or an event impacting at least a portion of functionality of the system (See paragraphs 6, 43, and 84–85, wherein component incident and problem events are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Bingham would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 5 and 14:  Wright discloses the method of claim 1, wherein generating the at least one service performance report for the at least one service includes one or more of: generating a report that includes the overall service score; generating a report that includes one or more individual service score of the plurality of individual service scores; or generating a report that includes at least one of the obtained measurements (See FIG. 14 and FIG. 16, wherein overall and individual service score reports are generated).
Claims 6 and 15:  Wright discloses the method of claim 5, wherein generating the report that includes one or more individual service score of the plurality of individual service scores includes presenting the one or more individual service score based on a value of the one or more individual service score (See FIG. 14 and FIG. 16, wherein overall and individual service score reports are generated according to values of the individual service scores).  Wright does not expressly disclose the remaining claim elements.
Bingham discloses the one or more individual service score color coded based on a value of the one or more individual service score (See paragraphs 169–170, wherein element states are color coded).
One of ordinary skill in the art would have recognized that applying the known technique of Bingham would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 7, 16, and 20:  Wright discloses the method of claim 1, wherein the plurality of score models includes one or more of: one or more mean-time score models configured to obtain at least one mean-time score associated with the plurality of events over a defined period of time; and a customer experience score model to obtain a customer experience score associated with the plurality of events over the defined period of time (See paragraphs 33, 38, and 68, wherein individual indicator goal categories are calculated by applying associated business rules/data modeling to the obtained performance data; and see paragraphs 53 and 58, wherein employee satisfaction indicators are disclosed in the context of quarterly and yearly target/goal periods).
Examiner notes that the term “customer” has been afforded limited patentable weight as a label that does not patentably limit the experience score model.
Claims 8 and 17:  The elements of claims 8 and 17 are afforded limited patentable weight.  More particularly, the elements of claims 8 and 17 embody nonfunctional descriptive material that does not further limit the claimed method and system, and as a result, claims 8 and 17 are afforded limited patentable weight.  Further, Bingham discloses a mean-time score model configured to obtain at least one mean-time score associated with the plurality of events over a defined period of time (See paragraphs 142 and 154–155, wherein mean-time scores are calculated as high level statistics associated with the monitored events).  Accordingly, the combination of Wright and Bingham discloses the presented elements.
For purposes of compact prosecution, however, Examiner notes that Jrad et al. (U.S. 2007/0005680) discloses a mean-time to resolve score (See paragraph 67, wherein a mean-time-to-repair score model is disclosed).
Claims 9 and 18:  Wright discloses the method of claim 7, wherein the defined period of time is one of a month, a quarter, or a year (See paragraph 58, wherein quarterly and yearly periods are disclosed).

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Mermoud et al. (U.S. 2019/0342195) discloses a system directed to monitoring network anomalies to adjust network health prediction ranges; 
Johanson et al. (U.S. 2019/0123981) discloses a system directed to monitoring network health; 
Jrad et al. (U.S. 2007/0005680) discloses a system directed to quantifying network disaster impacts; and
Walsh et al. (U.S. 2003/0187967) discloses a system directed to estimating cost and timing of an IT infrastructure downtime.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623